Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted prior to the mailing date of this non-final rejection.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 9, 11-12, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheets et al. (US 2005/0044340).

Regarding claim 1, Sheets discloses a file management method, comprising:
receiving, by a distributed storage system, a file accessing request from a host to access a file stored in the distributed storage system, the distributed storage system comprising multiple storage nodes, the file accessing request comprising information about a first global virtual space in a global virtual address space of the distributed storage system [see paragraphs 3, 25 & 61; in a distributed memory storage system, a memory access request may be received, the request comprising a virtual address (i.e. first global virtual address)];
determining, by the distributed storage system from the multiple storage nodes, a first storage node storing the file according to the information about the first global virtual space, the information about the first global virtual space being mapped to a first local virtual address space of the first storage node, and the first local virtual address space of the first storage node being mapped to a first local physical storage space of the first storage node for storing the file [see Fig. 5 & paragraphs 25 & 36-38; a virtual address is translated to a remote virtual address, which is then used to determine a local physical memory to complete the memory access request];
sending, by the distributed storage system, the file accessing request to the first storage node for accessing the file [see paragraph 25; request is sent to remote node if address maps to remote node].

Regarding claim 3, Sheets discloses the method of claim 1, wherein an address bit quantity of the global virtual address space is greater than an address bit quantity of local virtual address space of a storage node in the distributed storage system [see Fig. 5, wherein the global address is 64 bits and the translated local physical address comprises 26 bits].

Regarding claim 4, Sheets discloses the method of claim 1, wherein the address bit quantity 2N of the global virtual address space is twice the address bit quantity N of the local virtual address space of the storage node in the distributed storage system  [see Fig. 5, wherein the global address is 64 bits and the translated local physical address comprises 26 bits], wherein the N most significant bits of an address of the global virtual address space are used to point to the storage node and the N least significant bits of the address of the global virtual address space are used to point to the local virtual address space of the storage node [see paragraphs 37-38; wherein certain bits are used to determine which storage node stores the data, and the remaining bits are used to determine the local physical address].

Claims 9, 11-12, 17 and 19 recite the same limitations of claims 1 and 3-4 above and are rejected using the same rationale. Claims 9 and 19 recite the additional element of a management node, however, the local node of Sheets which handles a file access request and translates the global address is interpreted as a management node.

Allowable Subject Matter
Claims 2, 5-8, 10, 13-16, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record fails to disclose or render obvious the claim limitations directed towards the creation of a new file and allocating a global virtual address for the file upon creation.

	CLOSING COMMENTS
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure generally teach various systems and methods for handling requests in distributed memory systems.

	Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN BERTRAM/Primary Examiner, Art Unit 2137